 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorris Industries and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, Local 509, UAW. Case21 -CA- 14747July 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn April 12, 1977, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and Respondent filed a brief in support of theAdministrative Law Judge's Decision and in opposi-tion to the exceptions of the General Counsel andCharging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upona charge filed on June 4, 1976, and duly served, theGeneral Counsel of the National Labor Relations caused acomplaint and notice of hearing dated July 22 to be issuedand served on Norris Industries, herein Respondent.Therein, Respondent was charged with the commission ofunfair labor practices within the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,61 Stat. 136, 73 Stat. 519. Respondent's answer, duly filed,conceded certain factual allegations within General Coun-231 NLRB No. 16sel's complaint, but denied the commission of any unfairlabor practices.Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, on variousdates between October 28 and November 23, 1976. TheGeneral Counsel, Complainant Union, and Respondentwere represented by counsel. Each party was afforded afull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence with respect topertinent matters. Since the hearing's close, GeneralCounsel's representative and Respondent's counsel havefiled briefs which have been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of witnesses, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claim. Upon the com-plaint's relevant factual declarations -specifically, thoseset forth in detail within the second paragraph thereof -which are conceded to be correct, and on which I rely, Ifind that Respondent herein was, throughout the periodwith which this case is concerned, and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in business operations whichaffect commerce within the meaning of Section 2(6) and (7)of the statute. Further, with due regard for presentlyapplicable jurisdictional standards, I find assertion of theBoard's jurisdiction in this case warranted and necessary toeffectuate the statutory objectives.I1. COMPLAINANT UNIONInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America, Local 509,UAW, designated herein as Complainant Union, is a labororganization within the meaning of Section 2(5) of the Act,as amended, which admits certain of Respondent's em-ployees to membership.III. THE UNFAIR LABOR PRACTICE CHARGEA. IssueDuring April 1976 Respondent terminated the groupmedical insurance coverage of various employees then onmedical leaves of absence; this was done consistently witha provision within a designated "Letter of Understanding"supplementing Respondent's then current collective-bar-gaining contract with Complainant Union herein, whichhad, shortly before, been concluded and signed. Theprovision reads as follows:Insurance terminates when the employee ceases to be afull-time active employee; however, if an employee ison economic, personal, or medical leave of absence,group insurance coverage will be continued not laterthan the end of the month following the month suchleave is first initiated.50 NORRIS INDUSTRIESGeneral Counsel contends, herein, that, with reference toworkers on medical leaves of absence particularly, termina-tions of medical insurance coverage bottomed upon thisprovision constituted a departure from past practice; thatthe provision, though concededly set forth within thedesignated "Letter of Understanding" supplementary toRespondent's fully executed contract with ComplainantUnion herein, had never been specifically considered,consensually negotiated, or consciously accepted by Com-plainant Union's representatives; that its presence withinthe contractual supplement noted reflects nothing morethan Respondent's gratuitous supposition that Complain-ant Union had concurred with respect thereto; and thatterminations of coverage consistently with the provision -without prior notification to, or consultation with, Com-plainant Union herein -should, therefore, be considered"unilateral" conduct, statutorily proscribed. Respondentconcedes that Complainant Union's negotiators had neverformally declared their conscious concurrence with theparticular "disputed language" previously noted herein.Nevertheless, the firm contends that "the concept and/orthe exact language" pursuant to which it was terminatingmedical insurance coverage for certain workers had beenpresented for Complaina: t Union's consideration duringseveral collective-bargaining sessions; that ComplainantUnion's negotiators had neither demurred nor protested toRespondent's successive proposals; that the disputedlanguage's physical incorporation thereafter -within adraft contract document which Complainant Union'snegotiators finally signed and within a contract bookletsubsequently printed -had never been challenged; that,with matters in this posture, Respondent's managementrepresentatives could reasonably presume ComplainantUnion's consensual "acquiescence" with regard to theirmedical insurance termination proposal; and that Respon-dent's subsequent terminations of medical insurancecoverage, consistent with the disputed provision thereforeshould not be considered "unilateral" conduct derogativeof Respondent's collective-bargaining obligation.B. FactsI. Backgrounda. Respondent's Vernon plantRespondent manufactures various heavy metal products,within several Southern California plants. However, we areconcerned herein solely with the firm's Vernon, California,facility, where it manufactures automotive wheels, com-pressed gas cylinders, and military products. Within itsVernon facility, Respondent employs some 2,300 workers.b. Respondent's collective-bargaining relationshipwith Complainant UnionComplainant Union currently maintains separatelynegotiated collective-bargaining relationships with Re-spondent with respect to four Southern California facilities.Within Respondent's Vernon plant, specifically, Complain-ant Union has been a recognized collective-bargainingrepresentative since 1960; the organization's successivecontracts have covered some 2,000 production and mainte-nance workers, within a single bargaining group. The mostrecent contract negotiated by the parties -save for thecontract currently in dispute -had covered a 3-year termbetween November 2, 1972, and November 1, 1975,specifically.c. Respondent's past practice with regard toterminations of insurance coverageRespondent's previously noted 1972-75 contract withComplainant Union had contained no specific commit-ment with regard to group medical insurance coverage forVernon plant workers. Necessarily, therefore, the contracthad reflected no consensus with regard to when persons onleave or absence might have their medical insurancecoverage terminated. The parties had negotiated a side"Letter of Understanding" with regard to fringe benefits.However, that letter had merely stated, generally, thatRespondent had no intention to abolish currently main-tained employee benefits, during the designated 1972-75contract's term, but reserved the right to establish reason-able rules designed to regulate and control the use of suchbenefits.Despite this contractual silence, Respondent had forsome years provided Vernon plant workers with a privatelyfunded group medical insurance plan. The PrudentialInsurance Company of America, Respondent's insurancecarrier, had provided booklets for Vernon plant workerswherein the plan's benefits were described; these bookletshad been distributed, generally, within Respondent's plant.Therein Respondent's workers had been notified, inrelevant part, that:Insurance for yourself and your dependents willterminate if you cease to be a full-time employee ...Should you cease active work on a full-time basisbecause of disability, leave of absence or temporarylay-off, the insurance may be continued for suchduration as is permitted by rules established by theCompany in accordance with the terms of the GroupPolicy.In this connection, Prudential's group policy did provide,with respect to persons on temporary layoff or leaves ofabsence for reasons other than disability, that coveragewould not continue beyond the end of the policy monthwhich followed the specific month during which theparticular employee had ceased to perform full-timeservice. With respect to disabled workers -regardless ofwhether their disability derived from some work-relatedillness or injury, or from causes which could not beconsidered work related -the firm's group policy set notime limits for medical insurance coverage continuation;rather, the policy was permissive, since the policy holdercould define its own time limits.Consistently with this group policy language, Respon-dent's practice -with respect to persons on temporarylayoff and personal leaves of absence particularly -hadrequired the termination of group medical insurancecoverage at the end of the calendar month following themonth during which the layoff or leave commenced.(Workers granted leaves of absence for military service, or51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile holding union positions, had likewise had theirinsurance terminated.)However, with respect to disabled workers on medicalleaves of absence, the firm's most recent 1972-75 practicehad been to continue paying premiums, calculated tomaintain medical insurance coverage for 1 year wheremedical leaves had been granted for nonwork-relatedreasons, and for 2 years whenever medical leaves bottomedupon some work-related disability had been granted.Respondent's costs, directly related to such continuedgroup medical insurance coverage, could not reasonablyhave been considered minimal. Though monthly premiumpayments for particular covered workers might vary,depending upon whether they required or did not requirecoverage for dependents, the firm's monthly averagepremium cost -so the record shows -had closelyapproximated $60 per covered worker. During a represen-tative month, between 30 and 100 workers would, normal-ly, have been on medical leaves. While a witness,Respondent's industrial relations manager proffered aguess, which stands without challenge within the presentrecord, that, during the prior contract period, his firm'spremium costs, for workers on medical leave particularly,had run between $2,000 and $3,000 monthly.2. Contract negotiationsa. Preliminary statementThe question presented for determination herein, regard-ing the proper scope of Respondent's contractually definedright to terminate group insurance coverage, for workerson medical leave, will require this Board's detailedconsideration of developments throughout a protractedsequence of collective-bargaining sessions. With respect tosuch developments, significant testimonial conflicts havebeen noted, within the present record. Whenever suchconflicts can be considered crucial, credibility determina-tions -calculated to resolve them -will be required. Inthis connection, Respondent's counsel has, within his brief,noted, cogently, that:As is often the case in collective-bargaining, the processby which the parties arrived at the current printedcontract was not neat and tidy or a logician's delight. Itwas a long, drawn-out and sometimes confused processspanning many months which cannot be capsulized in asimple narrative description .... Thus it is notsurprising if there are discrepancies in the testimony ofthe various participants. Under the circumstances evena well-meaning witness could be erroneous in hisrecollection, and, consequently, a key to resolving anyinconsistencies will be the objective and documentaryevidence accompanying the parties' testimony. Thehistory concerning the "disputed language" was partic-ularly convoluted ....Mindful of these considerations, I find myself persuadedthat most of General Counsel's and Respondent's witnessesherein have, indeed, proffered their best recollections withrespect to relevant and material developments, throughouttheir negotiations. The testimonial record, within my view,reflects no deliberate witness-chair misrepresentations,conscious evasions, or planned obfuscation. Within arecent Administrative Law Judge's decision, however, ithas been noted that proffered testimonial recollections do,sometimes, reflect partisanship, and that:Witnesses do not emerge from antiseptic surroundingsnor do they testify in a vacuum which protects themfrom the failings to which the human mind and spiritare subject ....while "unconscious mistakes" and "honest confusion"may, likewise, color their purportedly factual reports.Further, rationalizations may sometimes transmute ormodify memory. Whenever persuaded, during my reviewof the present record, that this may have somehow takenplace, I have sought to resolve record conflicts with dueregard for whatever supportive documentation the partiesmay have proffered, conceded or well proven matters,logical probabilities, the total "weight of the evidence"proffered, and reasonable inferences which might be drawntherefrom. See N.LR.B. v. J.P. Stevens & Co., Inc., 464F.2d 1326, 1328 (C.A. 2, 1972); Northridge Knitting Mills,Inc., 223 NLRB 230 (1976). Compare Central DiagnosticLaboratory, 206 NLRB 754, 756 (1973), and cases thereincited. My determinations, therefore, will frequently reflectsome reasonable syntheses derived' from the completerecord; whenever considered necessary, however, recordjustifications for particular factual conclusions will benoted.b. Discussions before formal negotiations commencedRespondent's previously noted 1972-75 collective-bar-gaining agreement contained a provision that, should eitherparty privy thereto desire their contract's modification ortermination, written notice would have to be given theother party between August 1 and September 1 of thatcontract's final year. Looking toward this contingency,Ronald W. Flagg, industrial relations manager for Respon-dent's Vernon plant, and Paul Bluto, Complainant Union'sfinancial secretary-treasurer and service representative, sothe record shows, held several preliminary discussions -specifically during calendar year 1975's summer months -wherein various questions which might be raised in thecourse of their prospective contract talks were tentativelycanvassed.With respect to these prenegotiation conversations,Flagg's testimony reflects his recollection that, togetherwith several other subjects, Respondent's policy withregard to terminating group medical insurance coverage,for workers on leave, was discussed. (While a witness,Flagg claimed that -though his firm's previouslydetermined general policy, with respect to terminatinggroup medical insurance coverage, would have, inter alia,required terminations of such coverage for workers onmedical leave following the conclusion of the monthsubsequent to the particular month within which theirleaves began -that policy, particularly within the firm'sVernon plant, had not been followed. According to Flagg,Bluto was told, therefore, that Respondent would seekconsensual commitments -during their forthcoming52 NORRIS INDUSTRIESnegotiations -pursuant to which the firm's practiceregarding terminations of coverage, particularly for work-ers on medical leave, would be modified to conform withRespondent's general policy.)Flagg recalled that, when Bluto protested Respondent'sproclaimed desire to reinstate a practice consistent with itspreviously formulated general policy -particularly withregard to the termination of medical insurance coverage forworkers on medical leaves granted in connection withwork-related disabilities -the service representative wasreassured that any problems with regard to continuedinsurance coverage for workers so situated could beovercome.According to Flagg, his preliminary statement of Re-spondent's position with regard to this particular matterwas, likewise, mentioned during a prenegotiation confer-ence which he had with Larry Johnson, ComplainantUnion's shop committee chairman. The latter, so Respon-dent's industrial relations manager recalled, had vouch-safed no protest.Confronted with Flagg's testimony, ComplainantUnion's Service Representative Bluto differed. Though hedid recall a discussion with Flagg, during September orOctober 1975 specifically, when he had protested Respon-dent's proposal to terminate medical insurance coveragefor workers on medical leaves due to work-relateddisabilities, Bluto claimed that their conversation hadconcerned workers then scheduled for layoff or termina-tion in connection with a planned shutdown at Respon-dent's Pico Rivera plant. However, when queried specifi-cally about his discussions with Bluto, relative to PicoRivera's closure problems, Flagg could not recall whetherRespondent's policies regarding the termination of medicalinsurance coverage for separated or laid-off workers hadbeen mentioned.Upon this record, I conclude that Industrial RelationsManager Flagg's proffered recollection, regarding thesubstance of his prenegotiation conversations with Com-plainant Union's Representative Bluto, may very wellreflect his genuine belief -now -with respect to whatthey discussed; however, his present testimonial recollec-tion, in my view, cannot be fully credited. I am satisfiedthat Flagg and Bluto probably did participate in tentativediscussions -during the summer before their formalnegotiations began -with regard to various proposals theymight subsequently present. Nevertheless, I cannot con-clude, consistently with the industrial relations manager'stestimony, that Respondent's desire to set a relatively strict"termination of coverage" policy, for workers on medicalleave, was mentioned.Within his brief, Respondent's counsel argues that -since Flagg did proffer a specific contract proposal, dealingwith this subject, shortly after negotiations began -hewould, now, have more reason than Bluto to recall whetherhe had mentioned the matter previously. I note, however,the industrial relations manager's testimonial concessionthat he had tacitly concurred with Bluto's purportedcountersuggestion that no quick "termination of coverage"policy should be set or implemented for workers onmedical leave because of work-related disabilities. If Flagghad, really, conceded his willingness to seek a consensuspursuant to which different "termination of coverage"policies would be determined for workers on medicalleaves with work-related and nonwork-related disabilities,language calculated to provide for such differentiatedpolicies could readily have been drafted in Respondent'sfirst formal proposal which dealt with the subject. How-ever, when presented, that proposal (which will bediscussed subsequently within this decision) facially reflect-ed Respondent's presumptive desire to pursue a single,moderately restrictive "termination of coverage" policywith respect to workers on medical leave, regardless oftheir particular disability's cause. I am persuaded, there-fore, that, since Flagg's first "Group Insurance" proposalsprovided no differentiated "termination of coverage"policies for workers on medical leave for so-calledindustrial or non-industrial reasons, despite his claimedconcurrence with a purported suggestion proffered previ-ously by Bluto that such workers should be treateddifferently -the subject had not been broached duringtheir prenegotiation conversations.Within his brief, Respondent's counsel does noteGeneral Counsel's failure to recall Larry Johnson for thepurpose of rebutting Flagg's testimony relative to theirpurported prenegotiation conversation on this subject.Flagg's proffered recollection, so counsel contends, stands,therefore, without contradiction. When considered withinits complete context, however, Johnson's failure to rebutFlagg's testimonial recital -in my view -provides noconclusive warrant for a determination that Respondent'sindustrial relations manager had mentioned a proposedmodification of his firm's "termination of coverage" policy,with respect to workers on medical leave, during their talk.And, were I to conclude, nevertheless, that the subject had,indeed, been mentioned, Flagg's claim that Johnson hadnot reacted would persuade me, merely, that his mind had,then, been focused upon some other facet of Respondent'sprospective insurance proposal; Flagg's purported com-ment, therefore, could hardly have "familiarized" Com-plainant Union's representatives with Respondent's pro-spective proposal, or predisposed them toward subsequentconcurrence.Respondent's counsel notes, finally, that, since March I,1976, his client has, despite the broadly permissive"disputed language" previously noted, continued insurancecoverage for workers on medical leave with so-calledindustrial disabilities. Counsel suggests that: "If [Flagg]had not had the conversation [with Blutol as he describedit, there would have been no reason to [continue medicalinsurance coverage for such workers consistently withBluto's proposed] limitation." (Bracketed interpolationsprovided to promote clarity.)I have not, however, been persuaded. Bluto's testimonydoes warrant a determination, which I make, that, duringhis September-October 1975 conversations with Flagg regard-ing Respondent's Pico Rivera plant closure, continued groupmedical insurance coverage, for workers separated or laidoff while on medical leave for work-related disabilities, hadbeen requested; thus, Flagg's subsequent decision to exceptcertain Vernon plant workers from Respondent's general"termination of coverage" policy could reasonably havebeen premised upon Respondent's recognition of Bluto's53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost recent September-October 1975 protest presented onbehalf of Pico Rivera's workers, rather than some represen-tations which he had purportedly proffered previously.c. The commencement of negotiationsOn August 22, 1975, Industrial Relations Manager Flaggnotified Complainant Union, consistent with the provisionsof their collective-bargaining agreement, that Respondentwished to negotiate a new contract.Thereupon, commencing on September 3 and continuingthrough January 1976, the parties held some 30 meetings.During their various plenary bargaining conferences andso-called executive sessions, between 30 and 40 hours weredevoted to discussions concerned with various substantivematters dealt with in Respondent's group medical anddental insurance proposals.The firm's first concurrent proposal, however, concern-ing the circumstances under which medical insurancecoverage would be terminated for workers on leave, was -so far as the record shows -never consciously consideredor specifically discussed.d. Respondent's October 15 proposalDuring their October 15 bargaining session, Respondentpresented Complainant Union with its first economicproposals. Suggestions with respect to 12 contractualprovisions were proffered, together with comprehensiveproposals on pensions and group insurance. Inter alia,Respondent's group insurance proposal contained theparticular "disputed language" relative to coverage termi-nations (previously noted within this decision) with whichwe are herein concerned. That language, however, wasnever specifically discussed. Following their concededlycursory review of Respondent's five-page submission,Complainant Union's negotiators -without discussion -rejected the firm's proposals, completely; the proposalswere never presented to Complainant Union's member-ship.Thereafter, on November 1, Respondent's negotiatorspresented Complainant Union with certain revised eco-nomic proposals. Therein, Respondent's substantive groupinsurance proposals were summarized within a singleparagraph; that paragraph, however, contained no specificreference to conditions which might prompt a terminationof medical insurance coverage. (Respondent's groupinsurance proposal did note that, should ComplainantUnion prefer contributions to a qualified Taft-Hartley trustfund which could provide various health care benefits,Respondent would be willing to contribute certain speci-fied sums for "qualified employees on the active payroll"on the first working day of the month "who have been onthe active payroll" during the preceding full calendarmonth. (Emphasis supplied.) Respondent contends thatthis language of limitation would necessarily imply theexclusion from coverage of workers on leaves of absence.)Within a final paragraph, Respondent noted that itsproposal summarized "major economic items" but did notcompass "other economic or non-economic items" whichthe firm proposed. Complainant Union's negotiators -soFlagg's credible, undenied testimony shows -raised noquestions with regard to this language's significance.e. November 6 negotiationsOn November 6, the parties met for further negotiations,with a Federal mediator present. Throughout a substantialportion of this session, the Federal mediator -consistentlywith his service's standard practice -placed the parties inseparate rooms; thereafter, he shuttled between them,conveying proposals and counterproposals.With respect to negotiations during this session, Industri-al Relations Manager Flagg testified -with corroborationfrom Robert Brady, his Vernon plant assistant -thatCommissioner Walters, the Federal mediator, had request-ed them to make their best complete proposal. Inconnection therewith, Flagg contended that CommissionerWalters was, inter alia, given six documents for transmittalto Complainant Union's representatives. Flagg designatedthese documents as follows:1. Four separate pages from a proposed multi-pagecontract section dealing with training matters.2. A one-page document headed "Pension" whichcontained various substantive proposals, dealing withthat subject.3. A one-page sheet headed "Group Insurance"which contained certain substantive benefit proposals,together with the specific "disputed language" relativeto coverage terminations with which we are hereinconcerned.While a witness, Flagg conceded that CommissionerWalters had, later during the session, merely returned thefirst three pages of Respondent's proffered "training"proposals, with respect to which Bluto had proposedcertain changes.Bluto's testimony, however, reflects contentions thatCommissioner Walters had merely supplied him with threedocuments which reflected Respondent's substantive"training" proposals; that he (Bluto) had made certainchanges therein; that he had, then, initialed those particu-lar proposals; and that he had given them back toCommissioner Walters, for re-transmittal to Respondent'sprincipal negotiator. Bluto and his fellow negotiatorsdenied that they had received Respondent's separate"Group Insurance" or "Pension" proposals; further, theydenied receipt of Respondent's purportedly proffered"training appendix" list.All the witnesses, whether summoned for Respondent orComplainant Union herein, recall that, toward the end oftheir session, the Federal mediator called them together,within a single room, where he went through a blackboardexercise listing the major "economic" matters with respectto which no consensus had been reached. The Federalmediator, however, did not then list the so-called disputedlanguage with which we are herein concerned.With matters in this posture, Respondent's negotiatorsmake no present contention that Complainant Union'sspokesman had, somehow, signified their concurrence witha proffered "termination of coverage" proposal, during thisNovember 6 session. Respondent's witnesses concede,54 NORRIS INDUSTRIESrather, that they never received a response, pro or con, withrespect to their "Group Insurance" proposal, whichcontained suggested coverage termination language. In hisbrief, Respondent's counsel contends, however, that:The significance of what occurred on November 6thinstead lies in the fact that it demonstrates that theCompany had not dropped the issue and that onceagain no specific objection was voiced by the Union.Thus, some determination must be made, herein, withrespect to whether Complainant Union's negotiators wereactually presented with November 6 substantive groupinsurance proposals -containing suggested language oncoverage termination for Vernon plant workers on leave -which they had a chance to review and consider. Upon thisrecord, such a determination cannot be cavalierly reached.While testifying herein, Complainant Union's shopcommittee chairman and secretary contended that theyhad received no company proffered documents, transmit-ted by the Federal mediator, during this November 6session. And Complainant Union's service representative,while conceding that he had received and reviewed several"training" proposals, denied, likewise, that he had beengiven Respondent's purportedly proffered "Group Insur-ance" and "Pension proposals," either directly or throughthe Federal mediator.Copies of the firm's two, single-page proposals -which,so Respondent claims, Commissioner Walters had beenrequested to transmit -have been proffered for thepresent record. Those documents, however, contain nosupplementary marks or notations persuasively corrobora-tive of Flagg's testimony that they were submitted fortransmission to Complainant Union's negotiators, specifi-cally, during the November 6 session now under consider-ation.Respondent's witnesses did testify that, throughout theirnegotiations, various documents drafted for presentation toComplainant Union's representatives had been customarilyprepared in multiple copies; and that these copies had beendate stamped with a rubber hand stamp prior to theirdelivery. Flagg's personal "file" copy of Respondent'sgroup insurance proposal, however, contains no rubberstamped date. Rather, it bears the industrial relationsmanager's handprinted "11/6/75, to Union by Comm"notation. Such a date record, of course, could either havebeen made on November 6 -or, conceivably, sometimethereafter. Further, Respondent's file copy contains ahandprinted, pen-and-ink modification which -so Flaggtestified -he had recorded shortly "before [he] gave[Respondent's group insurance proposal] to the Union"during their November 6 session, complying with asuperior's request. And Respondent's presently profferedtestimonial presentation, particularly with respect to thislanguage modification, raises a tangential question in myview, regarding the November 6 session's course. First, Inote that Respondent's proffered copy of the firm's"Group Insurance" proposal -which Flagg testimoniallydesignated a verbatim duplicate of the document which hehad given Commissioner Walters for transmission toComplainant Union's representatives -bears no hand-stamped "Nov. 6, 1975" date. Rather Respondent'spurportedly verbatim document, proffered for the record,bears a photocopied date, which merely reproduces a hand-stamped date found on some other copy of the firm's"Group Insurance" proposal. Further, Respondent's rec-ord submission shows Flagg's purportedly last-minutemodifying "insert" change, likewise, provided in photocopyform. However, Flagg had, so he testified, hand-printedthat particular "insert" modification -directly following atelephone conversation with his superior -shortly beforehe gave his firm's "Group Insurance" proposal to Commis-sioner Walters for transmittal to Complainant Union'srepresentatives; the record, therefore, provides no clearindication with respect to when, or how, the firm'sproposal, purportedly readied for presentation with a hand-stamped date and hand-printed modification could have beenphotocopied When queried directly with respect to whenRespondent's insurance proposal -with these notations-had been photocopied, Flagg testified that, "In order tokeep track of where we were and what had gone to theUnion, they were not stamped until they were officiallygiven to the Union ... On that particular [November 6]morning we date-stamped, I believe it was, eleven or twelvecopies so that we could go to the meeting and present it tothe Union bargaining committee. The Commissioner askedthat he take it to the bargaining committee; and so we gavehim a copy to take, and we retained the others with thedate stamp on it." He testified, further, that Respondent's"Group Insurance" proposal -with its hand-stamped dateand hand-printed modification had been xeroxed since then.Thus, Respondent's document copy submitted for thepresent record could, conceivably, have come into existencesometime after the parties' November 6 session. However,the fact that, theoretically, something could have been doneconstitutes no proof that it was done. Upon this record, nocritical determination that Respondent's proffered docu-ment was created merely to buttress Flagg's testimonyregarding its November 6 transmission would be warrant-ed.Nevertheless, the present record, considered in totality,preponderantly warrants a determination in my view thatComplainant Union's negotiators were, indeed, given acopy of Respondent's group insurance proposal sometimeduring their November 6 bargaining session.Flagg had previously presented such a proposal; hisOctober 15 submission, though somewhat less detailed, hadcontained the particular "disputed language" with whichwe are concerned. By November 6, however, no consensus-particularly with regard to Respondent's pension andgroup insurance proposals -had yet been reached. Thus,when Commissioner Walters requested Respondent'snegotiators to present their contract language proposalswith respect to various "open" matters, logic suggests thatFlagg would have, inter alia, given the Federal mediator hisfirm's group insurance and pension proposals. The negotia-tor's testimony that he did turn over documents containingthese proposals, together with several other documents -which testimony Brady, his assistant, corroborated -merits credence, in my view.In his brief, Respondent's counsel concedes, properly,that credible testimony regarding a document's submissionto some Federal mediator for transmission does not,55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout more, prove its consequent transmission or receipt.And Complainant Union's representatives have deniedreceiving "Group Insurance" and "Pension" proposals.Since direct testimony, probative of their transmission,could not be procured, solely deductive inferences may bedrawn.The Federal Mediation and Conciliation Service pro-scribes or discourages formal testimony by Federalmediators, particularly with regard to whatever they mayhave done, or learned, while discharging their professionalresponsibilities. Thus, neither party herein summonedCommissioner Walters for the purpose of soliciting hisrecollection. Counsel have stipulated that no criticalinference should be drawn, disadvantageous to GeneralCounsel or Respondent, from the fact that Walters wasnever requested to testify. Herein, the requisite deduction,in my view, may properly be made. While a witness, Blutodid concede that he had received certain "training"documents from the Federal mediator; since I havecredited Flagg's testimony that six documents were given toCommissioner Walters simultaneously, I have concludedthat he would more than likely have transmitted Respon-dent's pension and group insurance proposals concurrentlywith the various "training" documents which Blutoconcededly received.The fact that Respondent's transmitted document con-taining its group insurance proposal was never returned -with Complainant Union's response -suggests merelythat union negotiators may well have had substantialreservations or questions with respect thereto; they couldreasonably have concluded that further face-to-face discus-sions, in extenso, would be more likely to produce aconsensus than capsulized notations within the document'smargin.Finally, I note Flagg's testimony, which Bluto neitherchallenged nor sought to qualify, that ComplainantUnion's service representative had -shortly before theirsession concluded -protested Respondent's presumptiveomission, from its final November 6 proposals of certainpension provisions which can be found set forth withinRespondent's prepared document, proffered for the record,dealing with that subject. Bluto's protest, in my view,warrants a deductive inference, which I draw, that he had-sometime previously during their November 6 session -reviewed or considered Respondent's complete pensionproposal; having concluded that he did so, I would deduce,further, that Respondent's concurrent group insuranceproposal had been, likewise, tendered for his consideration.With matters in this posture, then, I conclude, consistent-ly with Respondent's contention, that, during their Novem-ber 6 negotiations, Complainant Union's representativeswere at least given the opportunity to consider Respondent'sgroup insurance proposal containing the particular "dis-puted language" with which we are presently concerned.On November 7 Flagg supplied Complainant Union witha six-page document containing a summary of Respon-dent's various November 6 proposals. With respect togroup insurance, the document set forth certain substantiveproffers. Inter alia, the proposal reflected Respondent'swillingness to make contributions to some qualified Taft-Hartley trust fund for Vernon plant workers "who are onthe active payroll on the first working day of the month andwho have been on the active payroll during the precedingfull calendar month." (Emphasis supplied.) Further, Re-spondent's submission contained a final textual paragraphwhich read as follows:Items outlined above summarize major economic itemsas proposed by the company and do not include othereconomic or non-economic items as proposed by thecompany. Also, as mentioned in our original proposal,the company reserves the right to add to, subtract from,or modify its total proposal at any time during thenegotiations.On November 8, Respondent's proposals were presented toComplainant Union's membership. They were rejected.During the discussion which preceded their rejection therewere no questions raised or comments made, so far as thepresent record shows, relative to Respondent's proclaimedwillingness to make trust fund contributions for workers onthe Vernon plant's "active payroll" during specifiedperiods. Further, no questions were raised, so I find,calculated to solicit some clarification with regard toRespondent's comment that its proffered summary did notcompass "other" economic or noneconomic proposalspreviously proffered.Complainant Union's Vernon plant workers, followingtjeir November 8 rejection of Respondent's final Novem-ber 6 proposals, struck the firm. Their work stoppage, sothe record suggests, continued until December 9; on thatdate, so I find, the parties negotiated a substantialcontractual consensus, calculated to conclude the strike.f. December 8 negotiationsThroughout the Vernon plant's work stoppage, notedherein, Respondent and Complainant Union exchanged nofurther proposals. Respondent did send its striking workersa letter presumably calculated to define its position withregard to pending negotiations. The present record,however, provides no clue with respect to ComplainantUnion's reaction.Finally, on December 8, Respondent's negotiators andComplainant Union's representatives reconvened. Theirmarathon session, which began then, continued for some36 hours; the negotiators reached a tentative contractualconsensus on December 10, at 4 o'clock in the morning.During their talks, proposals were made orally; thetentative consensus reached -which concededly was notcomplete -was to be contingent upon ratification byRespondent's Vernon facility "bargaining unit" members.With respect to group insurance, consensual agreementswere reached which called for several substantive modifica-tions of Respondent's prior November 6 proposal. Thepresent record, however, clearly warrants a determination,which I make, that Respondent's disputed "termination ofcoverage" language -which had been set forth within itsprior October 15 and November 6 proposals -was neverspecifically considered.Shortly before the parties concluded their marathonsession, Flagg proffered a general, catchall proposalcalculated to settle the disposition of those "open items"56 NORRIS INDUSTRIESwhich had not theretofore been consensually reviewed.With respect to Flagg's precise proposal, the presentrecord, however, reflects some testimonial conflict.Complainant Union's shop committee chairman andsecretary both testified that Flagg had proposed a so-calledreversion to their past contract's language, with respect toevery residual open matter. Complainant Union ServiceRepresentative Bluto, however, subsequently capsulizedFlagg's final comment thusly:...that the open items would be as we had agreed tobefore [namely, that past contract language would berenewed] or some of them would be resolved on thebasis of what the company had proposed (bracketedinterpolation added to promote clarity).According to Bluto, Flagg was then requested to designatespecific "open items" which would be resolved on the basisof Respondent's most recent proposals. As Bluto recalled,Flagg mentioned a subcontracting provision, certainseniority provisions, and Respondent's prior proposal onUnion leaves of absence; however, no references weremade to Respondent's presently disputed "termination ofcoverage" language, in its previously proffered groupinsurance proposals.Summoned in Respondent's behalf, Flagg testified thathe had proposed resolutions, with respect to variousremaining "open" matters, based solely upon Respondent'slast (namely, most recent), proposals; he recalled that,when Bluto requested a clarification, subcontracting and"two or three" further matters had been mentioned. Flaggconceded that the presently disputed "termination ofcoverage" language had not been discussed; he declared,however, that, with respect to group insurance, he hadreiterated the firm's prior November 6 proposal withcertain substantive changes. When queried specifically,Flagg initially denied that he had ever suggested areversion to prior contract language, with respect to anyremaining "open" matters, save in connection with "num-erous classification changes" which Complainant Unionhad proposed. Subsequently, however, he conceded that,with respect to holidays, vacations, committee seniority,overtime progression, and committee release time, theparties had, actually, consensually reaffirmed their priorcontract's language.With matters in this posture, I credit Bluto's testimonyregarding the significance of Flagg's final, catchall contractproposal. In substance, Flagg had, so I find, suggested:1. That, with respect to contractual provisionsregarding which Complainant Union had proposedchanges, but with respect to which no changes had beenconsensually negotiated, prior contract languageshould be reaffirmed; and2. That, with respect to contractual provisionsregarding which Respondent had proposed changes,but with respect to which no changes had beenconsensually negotiated, Respondent's most recentproposals should provide the conceptual bases for theparties' prospective contract commitments.Though consensus had been reached with regard to certainsubstantive "Group Insurance" and "Pension" matters,further details with respect to both subjects were, so therecord shows, still pending discussion and settlement. Interalia, the disputed "termination of coverage" language withwhich we are concerned had not been specifically discuss-ed. Thus, Flagg's final portmanteau proposal -verballygiven to Complainant Union's negotiators -necessarilycarried a suggestion that, with respect to group insurancecoverage terminations, Respondent's previously detailedprovision would be part of their final consensus.On December 10, Flagg presented Complainant Unionwith a document dated the previous day, which purportedto summarize Respondent's final proposal with regard tovarious "major" matters. Respondent's submission con-cluded with a paragraph which read as follows:Items outlined above summarize major areas asproposed by the company and do not include alleconomic or non-economic items as discussed, it beingunderstood by the parties that these items will be asoutlined in the company's last proposal.With respect to group insurance, Respondent's writtenproposal dealt solely with substantive matters. The disput-ed "termination of coverage" language (which had previ-ously been presented for Complainant Union's consider-ation, but never discussed) was not set forth. ComplainantUnion's negotiators reproduced Respondent's proposal,which was then presented to Complainant Union's mem-bership, presumably, during a December I meeting. Interalia, Respondent's various substantive proposals withrespect to medical insurance and dental care benefits werereviewed. Further, Service Representative Bluto's testimo-ny warrants a determination, which I make, that someonedid question the significance of Respondent's final refer-ence to a consensus bottomed upon terms "outlined in thecompany's last proposal." In response, Bluto cited severalof Respondent's proposed classification changes; nocompany proposal, calculated to define the conditionspursuant to which medical insurance coverage might beterminated, was mentioned.g. Respondent's partial contract draft is reviewedSometime between December 10, 1975, and January 12,1976, Flagg provided Complainant Union's shop commit-tee with a partial contract draft which purportedly reflectedthe contractual consensus previously reached. The record,considered in totality, warrants a determination, which Imake, that Complainant Union's shop committeemen -presumably on December 17, but certainly before theChristmas holiday -did review Respondent's draftdocument, and suggest revisions.Respondent's proposed draft compassed 26 prospectivecontract articles; both schedules A and B set forth withindraft articles II and VII respectively; schedules C and Ddealing with job classifications and rates of pay by laborgrade; and various "Training Program Outline" provisions,compassed within a partial schedule E draft, with respectto which six projected "training schedules" were still to bewritten; together with certain draft "Letters of Under-57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding" set forth within three subsections. Respondent'sdraft contract copy, so the record shows, contained noproposed or consensually negotiated language dealing withgroup insurance benefits or pensions. Necessarily, there-fore, the draft contained no reference whatsoever to thosedisputed "termination of coverage" provisions with whichwe are presently concerned.Complainant Union's shop committee chairman, so hiscredible testimony shows, queried Brady, Flagg's assistant,when he received Respondent's draft contract, with respectto whether it was complete. Respondent's representativeconceded that it was not, though he merely cited "trainingprograms" when requested to designate the material whichwas not being supplied. Brady's response, so the recordshows, may not have been comprehensive. Nevertheless, Iam satisfied that Complainant Union's shop committeemembers were not really misled. They knew, or couldreadily have determined, that specific language, drafted toreflect their presumptive concensus with regard to groupmedical insurance coverage and pensions, had not yet beenproffered for review.h. The January 12 conferenceShortly before January 12, 1976, Industrial RelationsManager Flagg notified Complainant Union's servicerepresentative that he had prepared contract "language"with respect to both group insurance and pension benefits.Bluto was asked whether he wanted provisions with respectto such matters made part of their prospective contract.When Bluto took no position, Flagg declared that hepreferred to have their "Letters of Understanding" repro-duced where Respondent's employees could read them.Bluto then noted his acquiescence. The parties -so I find-thereupon "set up a meeting" for January 12; accordingto Flagg, the meeting's purpose was to "finalize thelanguage" with respect to Respondent's group insuranceand pension benefit programs.With respect to what transpired on January 12, however,Complainant Union's representatives and Respondent'snegotiator have presented significantly divergent testimo-ny. Their concededly disparate recollections must thereforebe considered.While a witness, Flagg recalled -with Brady's corrobo-ration, in material part -that the parties met on January12 pursuant to their prearrangement; that Service Repre-sentative Bluto, and Complainant Union's shop committeechairman, vice chairman, and secretary, together withComplainant Union's local "skilled trades" representative,were present; that he (Flagg) produced a three-pagedocument setting forth Respondent's complete "GroupInsurance" and "Pension" proposals, which, inter alia,contained the currently disputed "termination of coverage"language; that copies of these draft provisions weredistributed to each of Complainant Union's representa-tives; that these drafts were read; and that Bluto thereuponproffered three suggested changes. First: Respondent'sgroup insurance proposal, within a paragraph whichpreceded the final paragraph containing the currentlydisputed language, committed the firm to make a designat-ed contribution for dental care, geared to straight-timehours "worked" by qualified bargaining unit employees;Complainant Union's service representative, so Flaggtestified, requested that Respondent's contribution shouldbe shown as based upon straight time hours "paid" ratherthan hours worked. Second: Within several successiveparagraphs, set forth in Respondent's pension proposal, thefirm's progressively greater contribution commitments hadbeen likewise defined with respect to straight time hoursworked; Bluto suggested several parallel changes, consis-tent with his prior suggestion, whereby Respondent'scontribution commitments would be geared to hours"paid" rather than hours worked. Third: Flagg, whenpresenting his draft proposals, had declared his desire torewrite part of his firm's draft pension provision, so thatRespondent could not be considered committed withrespect to contributions for "bargaining unit" workers toboth Complainant Union's labor-management group pen-sion plan and his firm's previously maintained retirementfund; thereupon, so Flagg testified, Bluto suggested astrategically placed textual insertion of the single word"both" which would accomplish Respondent's objective.According to Flagg, no other language changes weresuggested; Complainant Union's representatives did noteven mention or discuss Respondent's proffered "termina-tion of coverage" language in its group insurance proposal.As noted, Complainant Union's several shop committeemembers and Service Representative Bluto have, herein,presented a somewhat different picture with respect towhat took place during their January conference withRespondent's negotiator. They recalled a general "discus-sion" with regard to certain administrative problemsconnected with Respondent's proposed "pension" and"dental plan" coverage commitments. Further, they re-called a discussion regarding the calculation of Respon-dent's proposed pension fund and dental benefit contribu-tions, during which Respondent's industrial relationsmanager had concurred with Bluto's suggestion that suchcontributions should be based on hours "paid" rather thanhours "worked" by bargaining unit employees. (Initially,Complainant Union's three shop committee representa-tives could not recall precisely when their Januarydiscussion, with regard to these several subjects, took place.Bluto's testimony, however, reflects a tacit concession -consistent with Respondent's present contention -thattheir conference took place on January 12; I have sofound.)Complainant Union's spokesman contended further thatthey discussed the prior discharge of a particular worker,Lupe Noriega, during this conference. While concedingthat verbal discussions had been pursued, with respect tocertain group insurance and pension matters, they deniedRespondent's contention that they had been supplied withdraft "Group Insurance" and "Pension" proposals whichthey had reviewed. They did, however, testify -consis-tently with Flagg's contention -that during their verbaldiscussions Respondent's currently disputed "terminationof coverage" language, in its purportedly proffered "GroupInsurance" proposal, had neither been mentioned nordiscussed.With matters in this posture, Flagg's testimonial recollec-tions -specifically with regard to this January 12conference -merit credence, in my view. My determina-58 NORRIS INDUSTRIEStion, bottomed upon a complete record review, derivesfrom various considerations; those, among others whichmay most reasonably be deemed weighty, should bementioned.First: Complainant Union's shop committee secretary,Leroy "Chico" Johnson, did concede during cross-exami-nation that he had "reviewed" the specific language setforth in the first four paragraphs of Respondent's negotiat-ed "Pension" commitment before January 19, when, so therecord shows, representatives of the parties signed thecontract with which we are presently concerned. Whenqueried, then, with respect to precisely when he hadpreviously reviewed the specific language noted, Johnsondeclared that he had done so some 2 weeks afterComplainant Union's December II contract ratificationvote, while he, together with Vice Chairman Valenti ofComplainant Union's shop committee, was "going over"the partial contract draft which Respondent had prelimi-narily compiled. The documentary record, however, clearlyreveals that Respondent's partial contract compilation -which Complainant Union's shop committeemen weregiven to review shortly before the Christmas holiday -hadcontained no "Pension" provision whatsoever. Further,Leroy Johnson did testify that he had seen two particularparagraphs, currently found within Respondent's negotiat-ed "group insurance" letter, before January 19; however,he recalled seeing those paragraphs as part of Respondent'spreviously proffered December 9 package proposal. Whenreminded that those particular paragraphs had not been setforth, in haec verba, in Respondent's December 9 groupinsurance proposal, Johnson changed his mind, declaringthat he had not reviewed them. When considered, with dueregard for its complete record context, Johnson's less-than-certain testimony, in my view, does suggest that he hadactually been given a chance to review the specificcontractual language now in dispute, inter alia, sometimebefore Complainant Union's representatives signed thecontract with which we are concerned. Certainly hisproffered recollections can hardly be considered sufficient-ly persuasive to foreclose such a determination.Second: Leroy Johnson's further testimony reflects hisclaimed recollection that, during the January 12 conferencewhich we are now considering, the parties discussed LupeNoriega's termination, previously noted; that they sched-uled future conference dates, when various pendinggrievances would be discussed; and that they discussed apossible special arrangement calculated to preserve pen-sion rights for some 10-17 Vernon plant workers. However,January 12, 1976, fell on Monday; Complainant Union'sshop committee and Respondent's representatives normal-ly discussed grievance matters -so the record shows -during Thursday conferences. Further, Respondent's wit-nesses have testified -credibly, I find -that when theparties held their January 12 conference, Noriega's writtengrievance had not yet been filed. Mindful of this, Iconclude that Johnson's professed memories, with regardto particular matters related to grievance disposition whichthe parties discussed, cannot be considered completelyreliable. His presumptively mistaken recollections, withregard to subjects which purportedly were discussed,necessarily renders his concomitant denial that Respon-dent's draft proposals on group insurance and pensionmatters were proffered for review less than persuasive.Third: During cross-examination, Complainant Union'sshop committee chairman, Larry Johnson, did concedethat various pension matters had been discussed during theparties' January 12 conference; further, he did concede -despite a professed failure of recollection -that Com-plainant Union's representatives "may have had" somedocument, with specific pension language, before them. Inthat connection, Johnson speculated that certain designat-ed sections of Respondent's contractual "pension" com-mitment may have been proffered for ComplainantUnion's consideration when the firm's so-called "Decem-ber 9th" written proposals were presented; a review of thatcompilation, however, reveals that it did not contain thespecific language to which reference was made. Johnsonfinally recalled having seen such language, but could notrecall precisely where or when he had seen it. With dueregard for his conceded failures of recollections, I find hisdirect testimony -that Respondent's spokesman hadpresented no draft "Group Insurance" or "Pension"proposals for group consideration during their January 12conference -less than persuasive.Fourth: Complainant Union's representatives have sever-ally conceded, within their testimonial recitals, that, duringtheir conference, Service Representative Bluto had request-ed Respondent's commitment to calculate monthly "pen-sion" and "dental" plan contributions geared to hours"paid" rather than hours worked. Mindful of this conces-sion, Respondent's counsel -within his brief -notescogently that:Parties do not discuss language changes unless they arereviewing documents and the changes which the Unionwitnesses admitted discussing are consistent with ...the documents and testimony of Mr. Brady and Mr.Flagg.Despite Bluto's witness chair declaration that, "I don'tbelieve that I ever had a document before me when theissue was being discussed," I find these commentspersuasive. In this connection, further, I note Bluto'stestimonial concession that he had suggested a secondlanguage change calculated to forestall any possibility thatRespondent might be committed to contribute for twopension plans. He had merely suggested that the specificword "both" should be inserted within a single designatedsentence. Clearly such a suggestion -succinctly phrasedand limited in scope -would most likely have been madewith reference to specific contractual language which theparties then were considering.Fifth: Complainant Union's representatives contend thatmuch of the language currently found within theirconsensually negotiated "Letters of Understanding" deal-ing with group insurance and pension benefits derivedfrom Respondent's December 9 proposal, which Com-plainant Union's membership had subsequently ratified.The signed contract document with which we are con-cerned, however, contains three paragraphs which Respon-dent's negotiators had not yet presented, verbatim, forComplainant Union's consideration, when Flagg profferedhis written recapitulation of their December 9 consensual59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitments. (The disputed "termination of coverage"language can be found within the last of these threeparagraphs.)Further, Respondent's current "Pension" letter reflectssome comprehensive, nonsubstantive, textual revisions ofFlagg's December 9 formulation dealing with retirementplans. Substantially, therefore, General Counsel wouldseem to be seeking a determination herein that IndustrialRelations Manager Flagg was trying to quietly "shoehorn"three paragraphs concerned with group insurance benefits,plus a significantly revised "Letter of Understanding"dealing with pension benefits, into the parties' prospectivecontract documents, though Complainant Union's negotia-tors had never been given a chance before January 19 toreview their definitive textual formulation. The suggestion,in my view, carries no persuasion. Respondent's negotiator,so I find, had theretofore pursued negotiations withcomplete good faith; the fact that his "Group Insurance"and "Pension" proposals may not have been thoroughlycanvassed before January 12 derived solely from theexigencies of the parties' collective-bargaining situation.Complainant Union's spokesmen, herein, may havegenuinely convinced themselves that they could not,consciously, have concurred with Respondent's currentlydisputed "termination of coverage" proposal. Consequent-ly, they may have further convinced themselves that theyhad never been presented with such a broadly permissive"Letter of Understanding" provision -which dealt, interalia, with termination of medical insurance coverage forworkers on medical leave. However, their testimonialprotestations, within my view, cannot withstand scrutiny. Ifind, consistently with Respondent's contention, thatbefore Complainant Union negotiators were finally pre-sented with a draft contract ready for signature, they had,indeed, been given a proper opportunity to review Flagg'sdefinitive formulation of Respondent's group insuranceproposal.i. The draft contract is signedDirectly following the January 12 conference with whichwe have been concerned, Brady had Respondent's mastercopy of Flagg's draft group insurance and pensionproposals modified to conform with Bluto's severalsuggestions. The conjoined letters, thus modified, weresubsequently photocopied; reproductions of both modifieddraft formulations were placed in Brady's so-calledcontract file folder. Thereafter, when Flagg directed Bradyto collect and bind the various documents which com-passed Respondent's contractual consensus, the latterbound the firm's draft "Group Insurance" and "Pension"provisions with his previously prepared partial contractdraft, noted herein.On January 19, Complainant Union's concerned staffrepresentatives, local officers, and shop committeemen metwith Respondent's several management representatives, fora so-called celebration dinner in a community restaurant.Copies of their negotiated contract, ready for signature,were supplied. (The contract copies, bound with metallicpaper fasteners, contained the several current "Letters ofUnderstanding" which the parties had negotiated. Interalia, these compassed a designated sec. D which containedRespondent's previously drafted and consensually modi-fied "Group Insurance" and "Pension" benefit programs;the firm's group insurance letter contained the disputed"termination of coverage" language with which we areherein concerned. The bound contract draft furthercontained a complete collection of those provisions whichthe parties had consensually negotiated, save for six"training schedule" appendixes which had not yet beencompletely formulated.)In a general atmosphere of friendly convivial relaxation,Bluto queried Flagg with respect to whether his profferedcontract draft reflected the consensus which Respondentand Complainant Union had reached. Upon receivingFlagg's reassurance that it did, Bluto and his fellow unionrepresentatives signed the contract. The record, however,warrants a determination, which I make, that no unionrepresentative thumbed through or reviewed the docu-ment's contents before signing it.Shortly thereafter Brady was given delegated responsibil-ity for getting the contract printed. His testimony -whichI credit in this connection -reveals that he tookRespondent's complete contract draft, together withvarious "Letters of Understanding" including his firm'spension and group insurance benefit letters, and submittedthem to Respondent's previously selected printer.3. Subsequent developmentsa. Complainant Union's review of contract galleyproofsOn January 30, while Respondent's printer was stillworking on their contract, several company representativesso I find met with Service Representative Bluto to considersome procedural questions which Respondent's controllerwanted resolved concerning the prospective implementa-tion of their negotiated pension plan. During theirdiscussion, those present -so Flagg's credible, uncontra-dicted testimony shows -referred to paragraphs Bthrough E in Respondent's designated "Letter of Under-standing" dealing with pension matters.These paragraphs can be found -in the specified letter-set forth on the same photocopy page which containsthe disputed "termination of coverage" language, relativeto workers on medical leave, closing the prior groupinsurance letter. Mindful of this, I conclude -consistentwith Respondent's contention -that during this January30 conference Service Representative Bluto's personalattention would necessarily have been focused uponpension "letter" language closely proximate to the disputedgroup insurance provision noted. Necessarily, therefore, hisknowledge that Respondent's management, then, consid-ered these final letter formulations -concerned with bothits group insurance and pension commitments -part oftheir negotiated consensus, may reasonably be inferred; Iso find.Sometime later, during February 1976, Brady receivedfrom Respondent's printer two sets of galley proofs for thecontract "booklet" which Respondent would thereafterhave printed. He supplied Larry Johnson, ComplainantUnion's shop committee chairman with a galley set, whichComplainant Union's representatives could proofread.60 NORRIS INDUSTRIESAccording to Brady, Complainant Union was given acollected set of galley pages which contained the completetext of what subsequently became Respondent's printedcontract booklet, save for six training schedules. Specifical-ly, Brady testified that the galley set which he transmittedcompassed a complete "Letters of Understanding" compi-lation, which Respondent and Complainant Union hadagreed they would reproduce in their printed contractbooklet. More particularly, Brady recalled that the galleyset included Respondent's negotiated "Group Insurance"and "Pension" benefit commitments.Complainant Union's witnesses, however, have proffereddiverse recollections with respect to what they received.Specifically: Shop Chairman Johnson declared that thegalley set which Brady provided contained merely the first80 pages of their prospective printed contract. Substantial-ly, Johnson's declaration reflects his recollection thatComplainant Union was supplied with a galley set whichmerely compassed the parties' formal contract, togetherwith schedules "C" and "D" previously noted; thus,according to Complainant Union's shop chairman, thegalleys contained no schedule "E" training programoutline, no "Letters of Understanding" whatsoever, and nodetailed training schedules. However, Vice ChairmanValenti of Complainant Union's shop committee testifiedthat, when he was requested to proofread galleys, Chair-man Johnson gave him a collection of galley sheets whichincluded Respondent's schedule "E" training programoutline, plus various "Letters of Understanding" with theexception of those concerned with group insurance andpension benefits.The record considered in totality persuades me thatBrady's proffered recollection, particularly with referenceto this galley set's substantive content, merits credence.When requested to provide Respondent's printer with draftmaterial for a prospective "contract" booklet, Brady wouldhave had no reason to withhold any part of the January 19compilation which Complainant Union's representativesand Respondent's management spokesmen had signed; Iconclude that nothing was withheld. The compilationwhich he sent to Respondent's printer, so I have found,would, therefore, have contained draft "Letters of Under-standing" concerned with pension benefits, medical insur-ance coverage, and dental plan benefits. Further, Respon-dent's last designated "Group Insurance" letter submissionwould have contained the disputed "termination ofcoverage" language with which we are concerned.Further, Brady's testimony that he received fromRespondent's printer galley sheets which contained com-plete "Group Insurance" and "Pension" letters, and that hetransmitted those galley sheets to Complainant Union'srepresentative has documentary support. That support -which could be described with circumstantial detail would,however, require a rather lengthy exposition; suffice it tosay, therefore, that Respondent's collection of galley pages,submitted for the present record, reflects a system ofpagination provided by the firm's printer, which persua-sively demonstrates that a galley sheet numbered "23"which contained complete "Group Insurance" and "Pen-sion" letter texts had been provided for proofreading. (Therecord does show that Respondent's printer subsequentlyprovided Brady with a second collection of galley sheets.While a witness, Shop Committee Chairman Johnson,testified that, when he was given this second compilationfor proofreading, he was told, "This is one that's got theLetters of Understanding and Training Programs in it."My review of Respondent's documentary submission,however, has persuaded me that Johnson's testimonyreflects faulty recollection. The printer's pagination marks,in his second set of galley sheets returned for proofreading,clearly reveal that it covered merely six training schedules.)True, Vice Chairman Valenti of Complainant Union'sshop committee did testify that, when he proofread the firstcollection of galley sheets which Brady had provided, hemerely reviewed "Letters of Understanding" within sec-tions A, B, and C thereof, but not those compassed withinsection D which dealt, inter alia, with "Group Insurance"matters and contained the currently disputed "terminationof coverage" language. However, Valenti's testimonialrecitals, in my view, reflect his possible confusion ordefective recollection. (Valenti testified initially that he hadproofread merely the printer's first 22 numbered galleysheets. When reminded that this would mean he could nothave proofread sec. C of the galley sheets "Letters ofUnderstanding" portion completely, since that section hadbeen continued for several paragraphs on page 23 in thegalley sheet collection, Valenti changed his testimony; hedeclared that he had proofread sec. C completely, includ-ing the portion reproduced on page 23 noted.)Should a determination be considered warranted thatValenti did indeed review section C completely, in thegalley sheets "Letters of Understanding" portion, but thathe reviewed nothing further therein, this Board would beconstrained to conclude, perforce, that Respondent'sprinter had provided a partially filled galley sheet page 23in a proof set which contained further numbered galleysheets; nothing within the present record, however, wouldsupport a determination that such a partially filled galleysheet had ever been provided. Clearly, Respondent'sdocumentary record calls for determinations, rather, thatValenti received and reviewed 25 completely filled galleysheets which -in their designated "Letters of Understand-ing" portion -did contain a sheet numbered 23 withsection C's final paragraphs, plus complete "Group Insur-ance" and "Pension" letters. Necessarily, therefore, ViceChairman Valenti could have, inter alia, proofread thedisputed "termination of coverage" language with whichwe are presently concerned.Further proof that Flagg did, indeed, provide Complain-ant Union's representatives with galley sheets whichcontained their consensually negotiated section D benefitletters can be cited. In Respondent's January 12 draft"Group Insurance" proposal and the January 19 draftcontract -compassing a modified "Group Insurance"letter -which the parties signed, some draftsman or typisthad made a typographical error; the firm's promisedcontribution rate for certain designated "dental plan"coverage, which should have been shown as 11.5¢ perstraight time hour paid, was shown as .115¢ per straighttime hour. The contract booklet which Respondent'sprinter finally produced, however, reflects the firm'spromised contribution rate correctly. Clearly the requisite61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrection must have been made after the particular galleysheet which reflected the error had been proofread. Withrespect thereto, Brady testified that the printer's presump-tive .115¢ mistake had been noticed and mentioned, duringa conversation, by Leroy Johnson, Complainant Union'sshop committee secretary; that Brady had, thereupon,corrected his galley copy, which he returned to Respon-dent's printer; and that the printer had subsequentlysubmitted a corrected galley sheet with the contributionrate properly shown. Before Brady testified, Leroy Johnsonhad initially conceded that he "could have" had aconversation with Brady regarding this mistakenly repro-duced monetary figure; directly following his concession,however, Johnson had proffered a retraction, contendingthat he could not remember. Thereafter, when summonedin rebuttal, subsequent to Brady's testimony, Johnsondeclared initially that they had not had "any" discussionregarding this .115¢ mistake; secondarily, however, herecalled a conversation during which Brady had mentionedcertain "corrections or additions" which the galleys wouldrequire based upon his notes; finally, Johnson reiterated hisprior testimony that he could not remember discussing"decimal points" with Respondent's representative. SinceJohnson's proffered recollections considered in totalityclearly reflect his lack of certainty in this connection,Brady's witness chair recital with respect to their conversa-tion, in my view, merits credence.With matters in this posture, I conclude -consistentwith Respondent's contention -that, when ComplainantUnion's representatives reviewed and proofread galleysheets for their prospective contract booklet, they wereprovided, inter alia, with a fully complete opportunity toconsider Respondent's group insurance commitments,their defined limitations, and, more particularly, thedisputed "termination of coverage" provision which Gen-eral Counsel challenges herein.b. Respondent's implementation of the disputedlanguageSometime after March 1, Respondent implemented thedisputed language with which we are concerned. Accordingto Flagg -whose testimony in this respect merits credence-no determinations with respect to medical insurancecoverage suspensions had been made prior thereto, becauseMarch I had been designated the consensually determined"effective date" for various insurance coverage optionswhich Respondent's Vernon facility workers would begiven a chance to choose. Respondent's personnel manager-so Flagg's testimony shows -was thereafter designatedto draft a letter, directed to workers then on medical leave,notifying them that their group medical insurance coveragewould be terminated prospectively at the close of themonth following the month during which their leave hadcommenced.Shortly thereafter, sometime in late March or April 1976,Shop Committee Chairman Johnson received a telephonecall from a Vernon facility worker; the latter reported thathe had just received a letter notifying him his medicalinsurance coverage would be terminated should his leavecontinue for another 30 days. Johnson promptly called onFlagg; when the latter reiterated Respondent's purpose toeffectuate terminations of medical insurance coverage,thereafter, consistent with the provision dealing with thatsubject in their "Group Insurance" letter, Johnson askedhow terminations of coverage would be handled. Histestimony with respect to what he understood Flagg's replyto convey, which I credit, reads as follows:...[He] went on to explain that people that were offon sick leave, if they're hurt on company property, theywill go ahead and continue to cover them. If it's apersonal leave or a personal sick leave, then they wouldterminate it 30 days after the month in which they left.However, if they went out on [work-related] sick leave,it would cover them for that injury only, and drop thedependents and all this other.When, thereafter, Shop Committee Chairman Johnson toldService Representative Bluto that permissive "terminationof coverage" language had been incorporated in theirnegotiated "Group Insurance" letter, Bluto promptlycalled upon Flagg; he queried the latter with regard to howthis had happened. Flagg declared that ComplainantUnion's representatives had "agreed" with respect to thedisputed language's inclusion during their January 12conference. Bluto protested, however, that his negotiationfiles contained no "document" which reflected a consensusreached relative to the disputed "termination of coverage"language; he contended that Complainant Union's spokes-man had never "discussed" such a broadly permissiveprovision during their contract talks.c. Complainant Union proposes a revised contractfor Respondent's concurrenceThereafter, so the record shows, Bluto conferred severaltimes with Flagg and various representatives of Respon-dent's management. Flagg, however, would not consider amodification of Respondent's newly determined policy andpractice with regard to group medical insurance coverageterminations for workers on medical leave.On or about June 3, so the record shows, Bluto prepareda revised contract with the disputed language deleted.More particularly, he prepared a complete contract with arevised "Group Insurance" letter; there the designatedletter's final sentence -which, inter alia, contained thedisputed language calculated to permit Respondent'stermination of group insurance coverage for workers onmedical leave -had been excised completely. Blutorequested Flagg to sign his proffered document as revised;Flagg, however, refused. Shortly thereafter ComplainantUnion's charge herein was filed.C. Discussion and Conclusions1. IssueThe duty to bargain collectively, which Section 8(a)(5)and Section 8(b)(3) of the statute, taken together, layconjointly upon concerned employers, labor organizations,and their representatives, compasses a consequential dutyrequiring both parties to execute written contracts "incor-porating any agreement reached" when requested. See,specifically, Section 8(d); cf. H. J. Heinz Company v.62 NORRIS INDUSTRIESN.L.R.B., 311 U.S. 514, 526 (1941). This much, presum-ably, Respondent's principal negotiator and ComplainantUnion's representatives would, herein, concede.The statute, however, lays down a further requirement.When collective-bargaining contracts have been, finally,negotiated and signed, neither party may modify the termsand conditions provided for therein, save in situationswhere the party desirous of some modification hascomplied with certain designated preconditions. Inter alia,the party desiring a modification must "offer to meet andconfer with the other party" for the purpose of negotiatinga modified contract. Neither party, however, may berequired to discuss or consent to modifications of particu-lar terms and conditions, defined within a contract forsome fixed period, should the moving party propose amodification which would become "effective" before somedesignated contract reopening date.General Counsel's representative, herein, concedes -necessarily -that Complainant Union and Respondenthave negotiated and signed a written contract, with"Letters of Understanding" supplementary thereto, whichtaken at face value purports to reflect their reciprocalconsensual commitments. Nevertheless, he (General Coun-sel's representative) seeks a Board determination, now,which would partially modify their "Group Insurance"letter's terms and conditions, by proscribing Respondent'sclaimed right to terminate group insurance coverage fordisabled workers on medical leave coterminously with "theend of the month following the month" in which their leavecommenced. More particularly, he contends that there wasno consensual "meeting of the minds" between Complain-ant Union and Respondent, pursuant to which thedisputed "termination of coverage" language previouslynoted herein -which would facially validate the firm'scurrent practice -became part of their negotiated "Letterof Understanding" dealing with group insurance benefits.In this connection, General Counsel's representativeseeks a determination that Complainant Union's negotia-tors reasonably believed Respondent's disputed "termina-tion of coverage" language would not be compassed withinthe specific "Letter of Understanding" with which we areconcerned. (Since the record considered in totality wouldclearly warrant a determination, which I make, thatRespondent's proposed "termination of coverage" provi-sion was never particularly considered, discussed, orrejected, in haec verba, during the parties' negotiations,General Counsel's contention, in my view, could have beenproffered more appropriately with obverse phraseology;namely, that Complainant Union had never been givenreason to believe that Respondent wanted the disputedlanguage with which we are concerned specifically incorpo-rated in their proposed "Group Insurance" letter.)In his brief, General Counsel's representative furthernotes Respondent's manifest belief that ComplainantUnion's representatives had "agreed" or "acquiesced"regarding the specific inclusion of Industrial RelationsManager Flagg's proposed "termination of coverage"provision within a consensually negotiated "group insur-ance" benefit program. Then, since the record consideredin totality reveals, so General Counsel contends, thatComplainant Union's representatives and Respondent'sprincipal negotiator honestly held divergent subjectivebeliefs, particularly with regard to whether Flagg's pro-posed "termination of coverage" language should havebeen considered part of their negotiated consensus, hesuggests that no true meeting of the minds with respectthereto had been reached. Having made this point, GeneralCounsel submits further that:... Respondent's implementation of the changes[permitted byl the disputed language on March 1, 1976,must be found to have constituted a unilateral changein conditions of employment .... It is well establish-ed that an employer is not only under a duty to bargainexclusively with the chosen representative of itsemployees concerning the terms and conditions of theiremployment, but is under the correlative obligation notto unilaterally change established conditions withoutconsultation and bargaining with a representative of itsemployees, in the absence of circumstances excusing orjustifying such unilateral action .... In this case,there was no agreement between the parties and thereare no circumstances which justify or excuse Respon-dent's unilateral action.Consequentially, Respondent's course of conduct, inGeneral Counsel's view, should be considered a statutory"refusal to bargain" violative of Section 8(a)(Xl1) and (5) ofthe statute. Supporting this contention, he cites ReappTypographic Service, Inc., 204 NLRB 792 (1973), whereAdministrative Law Judge Peterson determined, withBoard concurrence, that a respondent employer hadviolated Section 8(a)(5) and (1), during a contract's term,through its unilateral discontinuance of sickness, accident,and life insurance programs which -pursuant to contrac-tual requirements -the designated respondent hadpreviously provided.Respondent contends, contrariwise, that ComplainantUnion's representatives -through their course of conductduring the negotiations with which we are concerned and,specifically, through their failure to protest or question theformulation of Flagg's proffered "termination of coverage"provision in Respondent's January 12 group insuranceproposal -had, indeed, demonstrated their acquiescencewith respect thereto. Their failure to protest or raisequestions, Respondent's counsel suggests, should be con-sidered a competent "manifestation of assent" sufficient towarrant Respondent's conclusion that a negotiated consen-sus, with respect to group insurance benefits generally,reflected Complainant Union's concurrence, inter alia, withthe firm's permissive "termination of coverage" languagecompassed therein.2. ConclusionWith matters in their present posture, General Counsel'srepresentative seeks a Board determination which wouldessentially confirm Respondent's present contractual andsupplementary "letter" commitments, but would neverthe-less abrogate the firm's currently claimed right to makedecisions -with regard to terminations of group insurancecoverage for certain Vernon facility workers on medicalleave -which its negotiated "Group Insurance" letter63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacially and clearly permits. Substantially, therefore,General Counsel's representative -through his contentionthat Respondent's current course of conduct, which hasbeen consistent with a patently permissive "Letter ofUnderstanding" provision, should nevertheless be consid-ered "unilateral action" statutorily proscribed -reallyseeks a reformation of the firm's completely memorializedconsensus previously reached with Complainant Union'srepresentatives. See 66 Am. Jur. 2d 521, "Reformation ofInstruments," Section I, ff. There we find certain princi-ples, germane herein, set forth:§ 1. The equitable remedy of reformation of writteninstruments is the remedy afforded ...to the parties...to written instruments which import a legalobligation, to reform or rectify such instrumentswhenever they fail, through mistake or fraud, or acombination of fraud and mistake, to express the realagreement or intention of the parties. The action forsuch relief rests on the theory that the parties came toan understanding, but in reducing it to writing, throughmutual mistake or mistake andfraud, some provision orlanguage was omitted, inserted, or incorrectly worded,and the action is to change the instrument so as toconform it to the contract agreed on. Reformation of awritten instrument is permitted only on the suppositionthat it does not represent the true agreement of theparties, and is ordered so as to effectuate their trueintent. If the instrument embodies the actual contractof the parties, reformation will be refused. Andreformation will also be refused if the minds did notmeet and there was no preexisting agreement andcommon intention to which the instrument can beconformed [Emphasis supplied.]§4. Inasmuch as the relief sought in reforming awritten instrument is to make it conform to the realagreement or intention of the parties, a definiteintention or agreement on which the minds of theparties have met must have preceded the instrument inquestion. There can be no reformation unless there is apreliminary or prior agreement, either written or verbal,between the parties, furnishing the basis for rectifica-tion or to which the instrument can be conformed.... Mutual mistake in a written instrument presup-poses a prior or preceding agreement between theparties, and to show the mutual mistake, the precedingagreement must ex necessitate be shown. Both partiesmust have understood the contract as it ought to havebeen and in fact was, except for the mistake ....§6. Although both seek to arrive at the intention ofthe parties, there are obvious differences between theconstruction of a written instrument and its reforma-tion. When a court construes a written instrument, it isassumed that the instrument reflects the actual agree-ment of the parties, and the language calls forconstruction because it is uncertain or ambiguous. Onthe other hand, ambiguity or uncertainty has nothing todo with the reformation of a written instrument, butrather reformation is adjudged because the instrument,by reason of mistake or fraud, does not embody thetrue agreement of the parties ....§11. Upon the reformation of an instrument, thegeneral rule is that it relates back to, and takes effectfrom, the time of its original execution. [Note: GeneralCounsel seeks a remedial directive herein wherebyRespondent would be required to reinstate insurancecoverage for workers whose coverage had not beenproperly terminated, and to make whole such workersfor whatever losses they may have suffered, or medicalexpenses they may have been required to bear.]§12. There are two basic grounds for the reforma-tion of written instruments which do not correctly stateand embody the intention and pre-existing agreementof the parties to the instrument, namely, (1) mutualmistake of the parties, and (2) ignorance or mistake of thecomplaining party coupled with or induced by the fraudor inequitable conduct of the other or remainingparties .... [Emphasis supplied.]§ 13. There must be an antecedent agreement whichthe written instrument evidences, and the mistake musthave been in the drafting of the instrument, not in themaking of the contract .... A mistake which isrelievable in equity has been defined as some uninten-tional act, omission or error arising from ignorance,surprise, imposition, or misplaced confidence ....[T]he ignorance must be unconscious, and not a mentalstate of conscious want of knowledge as to somethingthat may or may not exist ....§22. [W]hen no question of fraud, bad faith, orinequitable conduct is involved and the right to reforman instrument is based solely on a mistake, it isnecessary that the mistake be mutual ...it followsfrom the above that in the absence of fraud orinequitable conduct by the other party ...unilateralmistake is not a ground for reformation, the remedy insuch case being cancellation or recision of the instru-ment.§23. A mutual mistake, for which an instrument willbe reformed, is one which is reciprocal and common toboth parties, each alike laboring under the samemisconception in respect to the terms of the writteninstrument. It is a mistake shared by both parties to theinstrument at the time of reducing their agreement towriting, and the mistake is mutual if the contract hasbeen written in terms which violate the understandingof both parties -that is, if it appears that both havedone what neither intended ... .By the statement thatthe mistake must be mutual is not meant that bothparties must agree at the hearing that the mistake wasin fact made, but that the evidence of ...mutualitymust relate to the time of the execution of theinstrument and show that the parties then intended tosay one thing and by mistake expressed another anddifferent thing .... [Emphasis supplied.]§24. Fraud practiced in drawing and executing aninstrument so that it does not speak the real terms ofthe contract which the parties have agreed on, orunconscionable conduct amounting to fraud, consti-tutes grounds for a reformation of the instrument if it isessential to protect from in ury the innocent partythereto..... Of course, tne right to reformation64 NORRIS INDUSTRIEScannot be based on the ground of fraud if the otherparty did nothing to mislead the complainant.§49. A court of equity ...may strike out of aninstrument subject matter not embraced within theactual agreement of the parties, and also clauses insertedby the mutual mistake of the parties or by the scrivener ordraftsman against the intention of the parties. [Empha-sis supplied.]§75. If a party acquiesces in an instrument afterbecoming aware of the mistake, he loses his right toreformation. The acquiescence may be direct or implied§79. [M]ere negligence in executing or accepting awritten instrument is not a bar to reformation where theground for relief is mutual mistake. Mistakes nearlyalways presuppose negligence, and so it must beevident that the rule which permits reformation on theground of mutual mistake does not contemplate thatmere negligence will bar reformation ...It is clearthat a unilateral mistake is not of itself a ground forreforming a written instrument. If, therefore, a partywho seeks reformation proves only a unilateral mistakehe has not established a cause of action; he is notentitled to relief even if he has exercised the highestpossible degree of care; and there is no point in talkingabout negligence .. .. [Emphasis supplied.]§83. In accord with the rule that mere negligence isnot a defense to a complaint or reason to reform aninstrument, it is held that the negligent failure of thecomplaining party to read an instrument before hesigned it does not of itselfbar reformation, or does notnecessarily bar reformation. Where the parties to acontract have reached an agreement on its terms andone of them has undertaken to reduce the contract towriting or to prepare a writing which embodies theagreement, the other party is ordinarily entitled toassume that the written instrument is correct, and is notbarred from reformation by signing or accepting itwithout reading it. .... [Note. however, that the partydesirous of reformation must still show that thechallenged error within the instrument was a product ofmutual mistake, which he negligently failed to detect.Interpolation provided to promote clarity.]Mindful of these principles, I find no justification, in thepresent record, for determinations -consistent withGeneral Counsel's contention -that Respondent's courseof conduct reflects a statutorily proscribed refusal tobargain. Rather, I find Respondent's current policy andpractice, with respect to terminations of group insurancecoverage for Vernon facility workers on medical leave,properly bottomed upon "Letter of Understanding" lan-guage with respect to which Complainant Union should beconsidered bound. Several considerations which have ledme to this conclusion may be noted.First: I note, despite the General Counsel's contrarycontention, that Complainant Union's negotiators beforetheir January 19 contract signing ceremony had been given"reason to believe" that Respondent's spokesman desiredcertain language, calculated to define various situations inwhich group insurance coverage for bargaining unitworkers would be terminated, set forth in a definitive"Letter of Understanding" consensually negotiated. Re-spondent's specific formulation, drafted for that purpose,had concededly been presented for Complainant Union'sconsideration, inter alia, during their October 15 session.(Respondent's complete proposal had then been rejected.Complainant Union's representatives had not cataloguedtheir reasons; clearly, however, they had not been con-cerned particularly with Respondent's proffered "termina-tion of coverage" provision. The firm's principal negotiatorcertainly had not been given notice that his profferedformulation, with respect thereto, would be disapproved.)Respondent's industrial relations manager subsequentlypresented his suggested provision without change througha Federal mediator; Complainant Union's representatives,so I have found, proffered no protest. True, they probablywere primarily concerned throughout their November 6session with several different matters; the record, however,warrants a determination in my view that they were thengiven a sufficient chance to note the broadly permissivescope of Respondent's reiterated "termination of coverage"proposal. Thus, when Respondent's industrial relationsmanager -toward the conclusion of their subsequentDecember 8 -10 marathon session -finally suggestedthat certain "open" matters should be considered resolved"on the basis of what [Respondent] had proposed" hisproffer necessarily conveyed a further reiteration ofRespondent's previously drafted "termination of coverage"language, compassed in a comprehensive "Group Insur-ance" proposal with respect to which substantial consensushad been reached. (Though Flagg, when requested todesignate various matters which might be resolved consis-tent with his suggestion, did fail to mention Respondent'spreviously proffered "termination of coverage" provision,his lapse, in my view, reflected neither guile nor anypurpose of concealment. In its situational context, rather,Flagg's failure to vouchsafe a complete, comprehensivereply, when confronted with Bluto's query, reveals nothingmore than presumptive fatigue, sufficient to warrant adeduction that he probably suffered from a memory failurefollowing the parties' lengthy, stressful bargaining session.)Finally, during their subsequent January 12 conference,Respondent's principal negotiator, so I have found,presented Complainant Union's representatives with adefinitive "Group Insurance" draft letter proposal which,inter alia, contained once more Respondent's desired"termination of coverage" language. The firm's draft andRespondent's concurrently presented "Pension" letterproposals were reviewed. Changes with respect to bothproposals were suggested and considered; consensus wasreached. Though Respondent's proffered coverage termi-nation provision concededly was not then discussed,Complainant Union's negotiators were neither precludedfrom considering it, nor misled regarding its purpose. Withmatters in this posture, General Counsel's present conten-tion -that no proper "meeting of the minds" betweenComplainant Union and Respondent can be found withparticular reference to Respondent's proffered "termina-tion of coverage" provision -carries no persuasion.Compare A. Schlecht v. Hiatt, 271 F.Supp. 644 (D.C. Ore.,1967), reversed on jurisdictional grounds 400 F.2d 875(C.A. 9, 1968), in this connection. Therein, the district65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt, confronted with a complainant union's claim forrelief bottomed upon a written contract, found that, whilethe particular contract provision which the labor organiza-tion cited to justify its claim had not been discussed indetail during the contracting parties' negotiations, no unionrepresentative had made "false or misleading" statementswith respect thereto; that the concerned employer hadbeen given a full opportunity to read and study thecontract; that he had "elected" not to read its provisions;and that he should, under the circumstances, be consideredbound thereby.Second: Respondent's present contention that Complain-ant Union's course of conduct, throughout their negotia-tions and specifically during their January 12 conference,should be considered a competent "manifestation ofassent" sufficient to warrant Respondent's belief that aconsensus with respect to group insurance coverageterminations had been reached merits Board concurrence.In his brief, Respondent's counsel suggests that:·..[A] contracting party should not be able to avoidthe clear effect of language in a document which he hashad a fair opportunity to review, regardless of any lackof realization that the language existed, when he hasremained silent .... Certainly the non-negligent partyshould not be penalized for the negligence of the otherparty .... [T]he mental reservation of a party to abargain does not impair the obligation he purports toundertake unless perhaps the other party has reason toknow of the reservation ....This recapitulation of legal principles, proffered as ger-mane herein, I find persuasive. Compare Federico v. Frick,3 Cal.App. 3d 87.2 (1970). Complainant Union's represen-tatives -throughout several bargaining sessions duringwhich they discussed various substantive portions ofRespondent's proposed group insurance program -maynever have consciously considered or raised questions withregard to Flagg's suggested "termination of coverage"language; nothing in the present record, however, wouldwarrant a determination that Respondent's negotiator wasthereby given "reason to believe" that his draft formula-tion, with respect thereto, might be subsequently chal-lenged. In a comparable collective-bargaining context,silence -whether chargeable to negligence or bottomedupon some purely subjective misconception -has beenfound sufficient to signify consent. Machinists AutomotiveTrades District Lodge No. 190 of Northern California, et al.(Peterbilt Motors Company), 227 NLRB 486 (1976). Herein,Respondent's negotiator was privileged to conclude, in myview, that Complainant Union's spokesmen had "ac-quiesced" with respect to his several-times-profferedtermination provision. Compare Theodore Mayer & Broth-ers, 62 LA 540, 542 (1974), and Paper Converting MachineCo., 55 LA 1074 (1970); separate arbitrators have reachedsimilar conclusions.Third. General Counsel's riposte proffered in his brief -that Respondent's defense substantially reflects a nonper-suasive contractual "waiver" claim -carries no persua-sion. In that connection, General Counsel suggests that alabor organization's waiver of its right to bargain withregard to working conditions must be clear and unmistak-able; he contends that Complainant Union's mere "failureto raise a challenge" with respect to Respondent's pro-posed "termination of coverage" provision, therefore,should not be considered sufficient. However, Respondentclaims no presumptive "unilateral" right bottomed uponmanagerial prerogatives to terminate group insurancecoverage for particular workers because of demonstrablecontractual silence with respect thereto. Further, Respon-dent proffers no claim that Complainant Union's represen-tatives -through a consciously negotiated management-rights clause or contractual "zipper" provision -havenecessarily waived their statutory right to bargain, withrespect to group insurance coverage termination. (Respon-dent's industrial relations manager, so far as the recordshows, never did claim -during their protracted contractnegotiations or thereafter -that Respondent's currentlyclaimed right to terminate group insurance coverage forworkers on medical leave was nonbargainable, or thatComplainant Union's spokesman should be consideredprecluded from discussions with respect thereto. The firm'sprincipal negotiator, rather, laid Respondent's groupinsurance proposal -with the currently "disputed"provision specifically set forth therein -before Complain-ant Union's spokesmen. Though he may not have specifi-cally solicited their reaction with respect to that provision,there can be no doubt that whatever protest they mighthave proffered would have been considered. Substantially,therefore, Respondent recognized Complainant Union'sright to bargain.)With matters in their present posture, therefore, thisBoard's decisional "waiver" rubric cannot reasonably beconsidered pertinent. The contractual language, pursuantto which Respondent justifies its current policy andpractice with respect to group insurance coverage termina-tions, stands "clearly and unmistakably" stated. ShouldComplainant Union be considered bound thereby? Thatconstitutes the sole question presented for determinationherein. In my view, Complainant Union should beconsidered committed. Respondent, so I have found, hasnot challenged its right to bargain; the record, rather,warrants a determination, which I have made, that unionnegotiators were really given a fair "opportunity tobargain" regarding group insurance coverage terminations.Their failure to consciously consider, discuss, or questionRespondent's proposal with respect thereto derived, so therecord shows, from their understandable preoccupationwith various other substantive provisions compassed withinRespondent's group insurance proposal. The questionpresented, therefore, requires no determination with re-spect to whether Complainant Union's course of conductconstituted a clear and unmistakable "waiver" with respectto currently disputed contract language; rather, the Boardmust determine merely whether Complainant Union'scourse of conduct should be considered a binding "mani-festation of assent" with respect thereto.Fourth: Though, currently, Complainant Union andRespondent may profess different subjective conceptions,particularly with regard to the true nature and scope oftheir negotiated "Group Insurance" consensus, the presentrecord will support a determination, in my view, that theirJanuary 19 signed contract, with its supplementary letters,66 NORRIS INDUSTRIESreflects a legally sufficient "agreement" whereby bothparties may properly be considered bound. More particu-larly, General Counsel's presentation will not preponder-antly warrant a determination, in my view, that Respon-dent's principal negotiator and Complainant Union'srepresentatives permitted a definitive "termination ofcoverage" provision to become part of their negotiatedgroup insurance letter through mutual mistake. No persua-sive showing has been made that both parties privy theretodid what neither desired; stated otherwise, no determina-tion would be warranted that both parties planned to sayone thing, particularly with reference to Respondent'sclaimed right to terminate group insurance coverage, butmutually declared something different mistakenly. In hisbrief, Respondent's counsel notes persuasively that:The Company intended to propose a change in thetreatment of employees on leave of absence, draftedclear language to that effect, gave the Union ampleopportunity to review it, and the Union did in fact readthe language, regardless of whether its import regis-tered.Further, while Complainant Union's negotiators may have,innocently but mistakenly, failed to note the broadlypermissive scope of Respondent's proposed "terminationof coverage" provision, no determination would bewarranted, on the present record, that their mistake hadbeen causally "induced" through inequitable, duplicitous,or conceivably unconscionable conduct chargeable toRespondent's representative. We confront a situation,therefore, which reflects nothing more than ComplainantIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.Union's truly "unilateral" mistake for which Respondent'sprincipal negotiator cannot be held responsible. Whateverinnocent misconceptions Complainant Union's representa-tives may have shared -particularly regarding the natureand scope of Respondent's contractually validated "termi-nation of coverage" policy and practice -those miscon-ceptions were solely theirs; Flagg's broad view of Respon-dent's specifically confirmed rights bottomed upon theirnegotiated consensus was, I find, objectively justified. Withdue regard for conventional principles of contract law,therefore, I find both parties bound consistent with theirnegotiated "Group Insurance" letter's substantive andprocedural provisions. No basis for a contractual reforma-tion, through the complete negation of Respondent'sclaimed "termination of coverage" rights, or some newlydeclared portion thereof, has been demonstrated herein.Since Respondent and Complainant Union have, there-fore, reached a legally confirmed "agreement" particularlywith reference to Respondent's defined right to terminategroup insurance coverage, inter alia, for Vernon facilityworkers on medical leave, the firm's consequential termina-tions of such coverage for particular workers consistenttherewith cannot reasonably be considered "unilateral"conduct statutorily proscribed.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed order:ORDERThe complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.67